Matter of Garner v New York City Admin. for Children's Servs. (2015 NY Slip Op 06405)





Matter of Garner v New York City Admin. for Children's Servs.


2015 NY Slip Op 06405


Decided on August 4, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 4, 2015

Sweeny, J.P., Renwick, Andrias, DeGrasse, Gische, JJ.


14807 401577/12

[*1] In re Valynda Garner, Petitioner,
vNew York City Administration for Children's Services, et al., Respondents.


Valynda Garner, petitioner pro se.
Zachary W. Carter, Corporation Counsel, New York (Diana Lawless of counsel), for New York City Administration for
Children's Services, respondent.
Eric T. Schneiderman, Attorney General, New York (David Lawrence III of counsel), for state respondents.

Determination of respondent New York State Office of Children and Family Services (OCFS), dated March 13, 2012, which, after a fair hearing, denied petitioner's request to have sealed and marked unfounded, an indicated report to respondent New York State Central Register of Child Abuse and Maltreatment that she had maltreated her son, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78, (transferred to this Court by order of the Supreme Court, New York County [Alice Schlesinger, J.], entered August 5, 2013), dismissed, without costs.
A report of child abuse or maltreatment must be established at an administrative expungement hearing by a fair preponderance of the evidence (see Matter of Lee TT. v Dowling, 87 NY2d 699, 703 [1996]). "Upon judicial review, the inquiry is limited to whether the administrative determination is supported by substantial evidence in the record" (see Matter of Valentine v New York State Cent. Register of Child Abusers & Maltreatment, 37 AD3d 249, 250 [1st Dept 2007]).
OCFS's denial of petitioner's request to have the indicated report marked unfounded and sealed is supported by substantial evidence. The record does not support petitioner's claim that OCFS and the New York City Administration for Children's Services relied on prior unsubstantiated reports of abuse or maltreatment.
We have considered petitioner's other arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: AUGUST 4, 2015
CLERK